Exhibit 10.26 REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF NOVEMBER 15, 2006 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE "INTERCREDITOR AGREEMENT"), BETWEEN GENERAL ELECTRIC CAPITAL CORPORATION, AS FIRST LIEN AGENT (AS DEFINED THEREIN), AND GENERAL ELECTRIC CAPITAL CORPORATION, AS SECOND LIEN AGENT (AS DEFINED THEREIN). ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE LIENS AND SECURITY INTERESTS GRANTED TO THE SECOND LIEN AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF CERTAIN RIGHTS OR REMEDIES BY THE SECOND LIEN AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. SECOND LIEN GUARANTY This SECOND LIEN GUARANTY (this "Guaranty"), dated as of November 15, 2006, by and among the Guarantors identified as such on the signature page hereof (each, a "GUARANTOR" and collectively, "GUARANTORS"), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, individually and as agent (in such capacity, "AGENT") for itself and the lenders from time to time signatory to the Credit Agreement hereinafter defined ("LENDERS"). W I T N E S S E T H: WHEREAS, pursuant to that certain Second Lien Credit Agreement dated as of the date hereof by and among RadNet Management, Inc. ("BORROWER"), Guarantors, the Persons named therein as Credit Parties, Agent and the Persons signatory thereto from time to time as Lenders (as from time to time amended, restated, supplemented or otherwise modified, the "CREDIT AGREEMENT") Lenders have agreed to make the Term Loan C to Borrower. WHEREAS, each Guarantor will derive direct and indirect economic benefits from the making of the Term Loan C and other financial accommodations provided to Borrower pursuant to the Credit Agreement; and WHEREAS, in order to induce Agent and Lenders to enter into the Credit Agreement and other Loan Documents and to induce Lenders to make the Term Loan C as provided for in the Credit Agreement, Guarantors have agreed to guarantee payment of the Obligations; NOW, THEREFORE, in consideration of the premises and the covenants hereinafter contained, and to induce Lenders to provide the Term Loan C and other financial accommodations under the Credit Agreement, it is agreed as follows: 1. DEFINITIONS. Capitalized terms used herein shall have the meanings assigned to them in the Credit Agreement, unless otherwise defined herein. References to this "Guaranty" shall mean this Guaranty, including all amendments, modifications and supplements and any annexes, exhibits and schedules to any of the foregoing, and shall refer to this Guaranty as the same may be in effect at the time such reference becomes operative. 2. THE GUARANTY. 2.1 GUARANTY OF GUARANTEED OBLIGATIONS OF BORROWER. Each Guarantor hereby jointly and severally unconditionally guarantees to Agent and Lenders, and their respective successors, endorsees, transferees and assigns, the prompt payment (whether at stated maturity, by acceleration or otherwise) and performance of the Obligations of Borrower (hereinafter the "GUARANTEED OBLIGATIONS").
